        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Minnesota RFL Republican Farmer Labor             File No. 19-cv-1949 (ECT/DTS)
Caucus, Vincent Beaudette, Vince for
Statehouse Committee, Don Evanson, Bonn
Clayton, and Michelle MacDonald,

             Plaintiffs,                            OPINION AND ORDER

v.

Mike Freeman, in his official capacity as
County Attorney for Hennepin County,
Minnesota, or his successor; Mark Metz, in
his official capacity as County Attorney for
Carver County, Minnesota, or his successor;
Karin Sonneman, in her official capacity as
County Attorney for Winona County,
Minnesota, or her successor; and James C.
Backstrom, in his official capacity as
County Attorney for Dakota County,
Minnesota, or his successor,

             Defendants.

Attorney General’s Office for the State of
Minnesota,

            Intervenor.
________________________________________________________________________

Erick G. Kaardal and William F. Mohrman, Mohrman, Kaardal & Erickson, P.A.,
Minneapolis, MN, for Plaintiffs.

Caroline Brunkow, Christiana Martenson, and Kelly K. Pierce, Hennepin County
Attorney’s Office, Minneapolis, MN, for Defendant Mike Freeman.

Abigail Rose Kelzer, Kristin C. Nierengarten, and Scott T. Anderson, Rupp, Anderson,
Squires & Waldspurger, P.A., Minneapolis, MN, for Defendants Mark Metz and Karin
Sonneman.
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 2 of 16




Jeffrey A. Timmerman and William M. Topka, Dakota County Attorney’s Office,
Hastings, MN, for Defendant James C. Backstrom.

Cicely R. Miltich and Elizabeth C. Kramer, Office of the Minnesota Attorney General,
Saint Paul, MN; Amy Slusser Conners and Katherine S. Barrett Wiik, Best & Flanagan,
Minneapolis, MN, for Intervenor Attorney General’s Office for the State of Minnesota.


      Plaintiffs, who describe themselves as “political candidates, political associations,

and individuals who engage in political activities relating to political elections and

campaigns in Minnesota,” Compl. ¶ 17 [ECF No. 1], brought this case

under 42 U.S.C. § 1983 to assert a pre-enforcement First Amendment challenge to a

section of the Minnesota Fair Campaign Practices Act, Minn. Stat. § 211B.02. Defendants

are four Minnesota county attorneys with authority to prosecute violations of the

challenged statute. Minn. Stat. § 211B.16, subd. 3. Under authority of federal law, the

Attorney General for the State of Minnesota has intervened “for the limited purpose of

defending the constitutionality of Minn. Stat. § 211B.02.” ECF No. 30 at 1 (citing Fed R.

Civ. P. 5.1(c) and 24(a)(1), and 28 U.S.C. § 2403(b)). Plaintiffs have moved for a

“temporary restraining order and preliminary injunction” that, if issued, would enjoin

Defendants from enforcing Minn. Stat. § 211B.02 pending the entry of a final judgment.1



1
      To the extent Plaintiffs seek a temporary restraining order, their motion does not
comply with Fed. R. Civ. P. 65(b). Relevant here, Rule 65(b) provides:

          (b) Temporary Restraining Order.

             (1) Issuing Without Notice. The court may issue a temporary
             restraining order without written or oral notice to the adverse
             party or its attorney only if:

                                            2
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 3 of 16




ECF No. 46 at 1. The motion will be denied because Plaintiffs have not met the

requirements to justify granting the extraordinary remedy of a preliminary injunction.

                                              I

       The challenged statute provides:

              A person or candidate may not knowingly make, directly or
              indirectly, a false claim stating or implying that a candidate or
              ballot question has the support or endorsement of a major
              political party or party unit or of an organization. A person or
              candidate may not state in written campaign material that the
              candidate or ballot question has the support or endorsement of
              an individual without first getting written permission from the
              individual to do so.

Minn. Stat. § 211B.02. Plaintiffs claim the entire statute violates the First Amendment,

though they divide their complaint into counts challenging the statute’s first and second

sentences. Compl. ¶¶ 153–238. Plaintiffs claim the first sentence violates the First

Amendment right to free speech because it serves no compelling state interest, is not


                  (A) specific facts in an affidavit or a verified complaint
                  clearly show that immediate and irreparable injury, loss, or
                  damage will result to the movant before the adverse party
                  can be heard in opposition; and
                  (B) the movant’s attorney certifies in writing any efforts
                  made to give notice and the reasons why it should not be
                  required.

With respect to the requirements in subparagraph (b)(1)(A), Plaintiffs did not file a verified
complaint, and their affidavits do not address the need for an ex parte hearing. With
respect to subparagraph (b)(1)(B), Plaintiffs’ attorney filed no certification. See Buffalo
Wild Wings Int'l, Inc. v. Grand Canyon Equity Partners, LLC, 829 F. Supp. 2d 836, 837–
38 (D. Minn. 2011) (stating that because the defendants received notice and the motion for
a temporary restraining order was fully briefed, “the Court w[ould] treat [the motion] as
one for a preliminary injunction”). Plaintiffs’ motion will be adjudicated as one seeking
only a preliminary injunction.

                                              3
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 4 of 16




narrowly tailored, and is underinclusive and overbroad. Id. ¶¶ 153–185. Plaintiffs also

claim the first sentence violates their First Amendment right to expressive

association. Id. ¶¶ 186–197. Plaintiffs claim the statute’s second sentence suffers from

these same problems, id. ¶¶ 198–224, 228–238, and that it imposes an impermissible prior

restraint, id. ¶¶ 225–227. Plaintiffs allege that “[t]he Eighth Circuit has already invalidated

a closely related section of Minn. Stat. ch. 211B—Minn. Stat. § 211B.06—on First

Amendment grounds [in] 281 Care Comm. v. Arneson, 766 F.3d 774, 787, 789, 795–96

(8th Cir. 2014) [“Care Committee II”].” Id. ¶ 8.                 Plaintiffs assert their claims

under § 1983 against Defendants in their “official capacity” only. Id. at 1 (caption) and

¶¶ 38–41.     Plaintiffs seek declaratory and injunctive relief—i.e., a declaration

that § 211B.02 is       unconstitutional   and        a   permanent   injunction   against   its

enforcement. Id. at 1 (caption) (“Complaint for Declaratory and Injunctive Relief”),

¶¶ 14, 180–84, 197, 220–23, 227, 238, and 239–246. In their prayer for relief, Plaintiffs

seek declaratory and injunctive relief, costs “allowed by law,” and attorneys’ fees and costs

under 42 U.S.C. § 1988. Id. at 47–48, ¶¶ 1–5.

                                                 II

       Defendants argue in opposition to Plaintiffs’ motion for a preliminary injunction

that Plaintiffs lack standing under Article III.2 The general rules governing Article III

standing are settled:



2
       Notwithstanding this argument, Defendants have not moved to dismiss Plaintiffs’
complaint for lack of subject-matter jurisdiction under Federal Rule of Civil Procedure
12(b)(1).
                                                 4
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 5 of 16




              Federal jurisdiction is limited by Article III, § 2, of the U.S.
              Constitution to actual cases and controversies. Therefore, the
              plaintiff's standing to sue “is the threshold question in every
              federal case, determining the power of the court to entertain the
              suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). To show
              Article III standing, a plaintiff has the burden of proving: (1)
              that he or she suffered an “injury-in-fact,” (2) a causal
              relationship between the injury and the challenged conduct,
              and (3) that the injury likely will be redressed by a favorable
              decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–
              61 (1992).

Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000). An injury-in-fact is the “invasion

of a legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (citations and internal

quotation marks omitted). Moreover, to have standing to obtain injunctive relief, the

plaintiff also must show that he is likely to suffer future injury by the defendant and that

the sought-after relief will prevent that future injury. See City of L.A. v. Lyons, 461 U.S.

95, 102–03 (1983). “[S]tanding is based on the facts as they existed at the time the lawsuit

was filed.” Steger, 228 F.3d at 893. Standing “must exist not only at the time the complaint

is filed, but through all stages of the litigation.” Already, LLC v. Nike, Inc., 568 U.S. 85,

91 (2013) (citations and internal quotation marks omitted).

       To establish injury-in-fact in a pre-enforcement constitutional challenge, a plaintiff

must allege, “at a minimum, that she has ‘an intention to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by a statute, and . . . a

credible threat of prosecution thereunder.’” Jones v. Jegley, 947 F.3d 1100, 1103 (8th Cir.

2020) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014) (citation

omitted)). “[T]he plaintiff needs only to establish that he would like to engage in arguably

                                             5
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 6 of 16




protected speech, but that he is [reasonably] chilled from doing so by the existence of the

statute. Self-censorship can itself constitute injury in fact.” 281 Care Committee v.

Arneson, 638 F.3d 621, 627 (8th Cir. 2011) (“Care Committee I”) (citing Virginia v. Am.

Booksellers Ass’n, 484 U.S. 383, 393 (1988)). To show a credible threat of prosecution for

Article III purposes, a plaintiff need not “actually violate[]” the challenged statute or “risk

prosecution.” Jones, 947 F.3d at 1104. “Total lack of enforcement of a statute” may defeat

a plaintiff’s attempt to show a credible threat of prosecution, “but only in extreme cases

approaching desuetude.” Care Committee I, 638 F.3d at 628 (citing St. Paul Area Chamber

of Commerce v. Gaertner, 439 F.3d 481, 486 (8th Cir. 2006)); see also Jones, 947 F.3d at

1104 (recognizing that a plaintiff’s fear of consequences and self-censorship are reasonable

“as long as there is no ‘evidence—via official policy or a long history of disuse—that

authorities’ have ‘actually’ refused to enforce [the] statute”) (quoting Care Committee I,

638 F.3d at 628).

       At this stage of the proceedings, Plaintiffs have shown Article III injury-in-fact.

Plaintiffs have filed several declarations describing arguably protected speech in which

each of them (and others) would engage but that is chilled by § 211B.02. See MacDonald

Decl. [ECF No. 51] ¶¶ 22–71; Clayton Decl. [ECF No. 53] ¶¶ 17–84; Evanson Decl. [ECF

No. 54] ¶¶ 17–83; Beaudette Decl. [ECF No. 55] ¶¶ 17–85. As noted, this type of self-

censorship based on the chilling effect of a state law is a sufficient injury in fact as long as

the plaintiff’s fear of consequences is “‘objectively reasonable.’” Care Committee I, 638

F.3d at 627 (quoting Zanders v. Swanson, 573 F.3d 591, 594 (8th Cir. 2009)). Defendants

argue that, “[b]ecause no [Defendant] has ever enforced or threatened to enforce

                                               6
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 7 of 16




[§] 211B.02 against anyone, Plaintiffs do not face a ‘credible threat of prosecution’ under

the statute.” Def’s Mem. in Opp’n [ECF No. 62] at 23. They say lack of enforcement has

made the statute a dead letter. Defs.’ Mem. in Opp’n at 25; see Poe v. Ullman, 367 U.S.

497, 501–02 (1961) (holding that plaintiffs lacked standing to challenge a state law because

the lack of prosecutions over more than 75 years—despite flagrant violations of the law—

showed that the state had an “undeviating policy of nullification”). Defendants have filed

declarations in which each testifies that they have not initiated civil or criminal proceedings

for violations of § 211B.02, that they are “not currently investigating” any such violations,

and that they have “no present intention” to commence proceedings. See Backstrom Decl.

[ECF No. 66]; Freeman Decl. [ECF No. 63]; Metz Decl. [ECF No. 64]; Sonneman Decl.

[ECF No. 65]. Plaintiffs respond that, even if there have been no criminal prosecutions to

date, there have been several administrative proceedings that have led to civil penalties,

and there is nothing to stop Defendants from switching course and prosecuting violations

in the future. Pls.’ Reply Mem. at 3–6 [ECF No. 69].

       The question, then, boils down to this: is Defendants’ evidence of the absence of

both past prosecutions and present investigations enough to show that Plaintiffs’ fear of

consequences is not objectively reasonable and to deprive Plaintiffs of standing? The better

answer for Article III purposes is “no.” The plaintiffs in Care Committee I, for example,

had standing to challenge Minnesota’s prohibition on making false statements about a

proposed ballot initiative even though there had been no criminal prosecutions in the five

years since the statute had been amended. 638 F.3d at 628, 630; see also Babbitt v. United

Farm Workers Nat’l Union, 442 U.S. 289, 302 (1979) (holding that plaintiffs had standing

                                              7
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 8 of 16




to challenge a criminal statute because the statute clearly applied to their intended conduct

and the state “ha[d] not disavowed any intention of invoking” it); Jones, 947 F.3d at 1104

(holding that a plaintiff had standing to challenge a campaign-finance law carrying criminal

penalties without addressing whether anyone had ever actually been prosecuted for

violating it). Defendants try to distinguish Care Committee I, noting that there was only a

five-year history of non-prosecution for the provision at issue there, whereas here,

Plaintiffs have shown no prosecutions for violations of § 211B.02 since it was enacted in

1988. Def’s Mem. in Opp’n at 25. Even this longer period of non-enforcement, however,

is not the type of dormancy or desuetude that deprived the plaintiffs of standing in Poe.

See Poe, 367 U.S. at 501–02. This is especially true considering that § 211B.02 has been

the subject of multiple administrative proceedings. See Care Committee I, 638 F.3d at 630

(explaining that “non-criminal consequences . . . can also contribute to the objective

reasonableness of alleged chill”); accord Susan B. Anthony List, 573 U.S. at 165. One of

these proceedings even involved Plaintiff MacDonald. See generally Linert v. MacDonald,

901 N.W.2d 664 (Minn. Ct. App. 2017). It is no surprise, then, that the risk of enforcement

is on Plaintiffs’ minds.    Other Eighth Circuit cases confirm that the statements in

Defendants’ declarations are not the type of official disavowal that would deprive Plaintiffs

of Article III standing. See United Food & Com. Workers Int’l Union, AFL-CIO, CLC v.

IBP, Inc., 857 F.2d 422, 429 (8th Cir. 1988) (holding that plaintiffs had standing even

though state law enforcement officials indicated that they had “no ‘present plan’” to

enforce the challenged provisions); see also Rodgers v. Bryant, 942 F.3d 451, 455 (8th Cir.

2019) (explaining that a state’s “in-court assurances do not rule out the possibility that it

                                             8
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 9 of 16




will change its mind and enforce the law more aggressively in the future”). The prospect

of criminal sanctions, considered alongside the history of administrative enforcement,

gives Plaintiffs’ sufficient reason to fear repercussions from their political speech. Again,

at this stage of the litigation, they have done enough to show a cognizable injury in fact.3

                                               III

       A preliminary injunction is an “extraordinary remedy.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Watkins Inc. v. Lewis, 346 F.3d

841, 844 (8th Cir. 2003). The Eighth Circuit’s familiar Dataphase decision describes the

list of considerations applied to decide whether to grant preliminary injunctive relief: “(1)

the likelihood of the movant’s success on the merits; (2) the threat of irreparable harm to

the movant in the absence of relief; (3) the balance between that harm and the harm that

the relief would cause to the other litigants; and (4) the public interest.” Lexis-Nexis v.


3
        Defendants hint at another Article III standing question when they point out that an
injunction against their enforcement of § 211B.02 won’t stop other persons from filing
complaints or charges against Plaintiffs under the statute. Plaintiffs place great emphasis
on the risk of costly and politically damaging proceedings in the Office of Administrative
Hearings (or “OAH”), whether or not those proceedings ever actually lead to a criminal
prosecution. Pls.’ Mem. at 25–26 [ECF No. 48]. Anyone can file a complaint with OAH,
so simply enjoining four county attorneys might do little to allay Plaintiffs’ fears. One
might wonder, then, whether the relief Plaintiffs seek would actually redress their injury.
The Eighth Circuit has considered and rejected this redressability argument. See Care
Committee I, 638 F.3d at 631. Plaintiffs need not “show that a favorable decision will
relieve [their] every injury,” as long as it would redress a “discrete portion” of their injury.
Id. (quoting Minn. Citizens Concerned for Life v. FEC, 113 F.3d 129, 131 (8th Cir. 1997)
(emphasis in original)). An injunction here would eliminate the risk of a criminal
prosecution—at least one initiated by these county attorneys—and Plaintiffs make clear
that the risk of criminal sanction is at least part of the source of the alleged chilling effect.
Pls.’ Reply Mem. at 2. So even if the specter of civil proceedings initiated by private
citizens would remain, Plaintiffs have cleared the Article III redressability hurdle.

                                               9
       CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 10 of 16




Beer, 41 F. Supp. 2d 950, 956 (D. Minn. 1999) (citing Dataphase Sys., Inc. v. C L Sys.,

Inc., 640 F.2d 109, 112–14 (8th Cir. 1981) (en banc)). The core question is whether the

equities “so favor[] the movant that justice requires the court to intervene to preserve the

status quo until the merits are determined.” Dataphase, 640 F.2d at 113 (footnote omitted).

“The burden of establishing the four factors lies with the party seeking injunctive

relief.” CPI Card Grp., Inc. v. Dwyer, 294 F. Supp. 3d 791, 807 (D. Minn.

2018) (citing Watkins, 346 F.3d at 844).

                                              A

       “While no single factor is determinative, the probability of success factor is the most

significant.” Home Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (citations

and internal quotation marks omitted). Although this factor uses the term “probability,”

the movant need not show a greater than fifty percent likelihood of success. Dwyer, 294

F.Supp.3d at 807. The movant “need only show likelihood of success on the merits on a

single cause of action, not every action it asserts[.]” Id. “[T]he absence of a likelihood of

success on the merits strongly suggests that preliminary injunctive relief should be

denied[.]” CDI Energy Servs. v. W. River Pumps, Inc., 567 F.3d 398, 402 (8th Cir. 2009).

       Plaintiffs are not likely to succeed on the merits, though this unlikeliness has nothing

to do with the merits of Plaintiffs’ First Amendment challenge and results instead from

Plaintiffs’ likely inability to satisfy a prerequisite to their claims under Ex parte Young,

209 U.S. 123 (1908). To recap, in response to Defendants’ Rule 12(b)(6) motion to

dismiss, Plaintiffs argued that they pleaded plausible Ex parte Young claims against

Defendants in their capacities as state officials. See Minnesota RFL Republican Farmer

                                              10
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 11 of 16




Labor Caucus v. Freeman, No. 19-cv-1949 (ECT/DTS), 2020 WL 1333154, at **2–3 (D.

Minn. Mar. 23, 2020). Defendants’ Rule 12(b)(6) motion was denied on the basis that

“Plaintiffs plead[ed] passable Ex parte Young claims.” Id. at *3. Of dispositive importance

here, the opinion and order denying Defendants’ motion noted that “the Ex parte Young

exception only applies against officials who threaten and are about to commence

proceedings, either of a civil or criminal nature, to enforce against parties affected an

unconstitutional act, violating the Federal Constitution.” Minnesota RFL, 2020 WL

1333154, at *2 (cleaned up) (emphasis added). Conversely, the exception does not apply

“when the defendant official has neither enforced nor threatened to enforce the statute

challenged as unconstitutional.” Care Committee II, 766 F.3d at 797 (quoting McNeilus

Truck & Mfg., Inc. v. Ohio ex rel. Montgomery, 226 F.3d 429, 438 (6th Cir. 2000)). The

opinion also noted that, “at the Rule 12(b)(6) stage in the proceedings, a federal court need

only concern itself with determining that the plaintiff has plausibly identified ‘a potentially

proper party for injunctive relief.’” Minnesota RFL, 2020 WL 1333154, at *2 (quoting

Care Committee II, 766 F.3d at 797). At that stage, “[p]lausibly alleging some connection

between the sued official and enforcement of the challenged statute [was] therefore

enough.”    Id.   By the very nature of the preliminary-injunction inquiry, evaluating

Plaintiffs’ likelihood of success on the merits of their Ex parte Young claims requires

greater scrutiny at this stage than was applied to determine whether Plaintiffs’ claims were

plausible at the Rule 12(b)(6) stage. To evaluate Plaintiffs’ likelihood of success on the

merits, the question is “no longer . . . who is ‘a potentially proper party for injunctive relief’

but rather who in fact is the right party.” Care Committee II, 766 F.3d at 797 (quoting

                                               11
       CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 12 of 16




Reprod. Health Servs. of Planned Parenthood of the St. Louis Region, Inc. v. Nixon, 428

F.3d 1139, 1146 (8th Cir. 2005)).

       Though the relationship between Ex parte Young’s imminence requirement and

Article III’s requirement of a “credible threat of prosecution” is the subject of some debate,

the Eighth Circuit seems to treat them as different things. At times, the Eighth Circuit has

generally described the Article III and the Eleventh Amendment inquiries as “related.”

Digital Recognition Network, Inc. v. Hutchinson, 803 F.3d 952, 957 (8th Cir. 2015); see

also Citizens for Equal Protection v. Bruning, 455 F.3d 859, 864 (8th Cir. 2006) (holding

that plaintiffs had “satisfie[d] the case or controversy requirement of Article III” by

showing that the defendants fell within the Ex parte Young exception), abrogated on other

grounds by Obergefell v. Hodges, 576 U.S. 644 (2015). Care Committee II, however,

treated the two inquiries as distinct. See 766 F.3d at 796–97. The court there held that the

plaintiffs had Article III standing based on a credible threat of prosecution, but it still

dismissed the plaintiffs’ claims as against the Minnesota attorney general based on her

assurances that she would not assist in any prosecutions under the challenged statute. 766

F.3d at 797; see also Okpalobi v. Foster, 244 F.3d 405, 417 (5th Cir. 2001) (en banc)

(“[A]ny probe into the existence of a Young exception should gauge (1) the ability of the

official to enforce the statute at issue under his statutory or constitutional powers, and

(2) the demonstrated willingness of the official to enforce the statute.” (emphasis added)).4


4
       At least one circuit seems to treat the two as indistinguishable. See Nat’l Audobon
Soc’y v. Davis, 307 F.3d 835, 847 (9th Cir. 2002) (“We decline to read additional ‘ripeness’
or ‘imminence’ requirements into the Ex parte Young exception . . . beyond those already
imposed by a general Article III and prudential ripeness analysis.”).
                                             12
        CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 13 of 16




Reading these cases together, the better understanding is that the Eighth Circuit applies an

imminence standard that is higher for Ex parte Young claims than for Article III standing.5

        Under this standard, and based on Defendants’ uncontested affidavits, Plaintiffs

have not shown that Defendants are “about to commence proceedings” against them. Ex

parte Young, 209 U.S. at 156. As noted, Defendants testify in their declarations that they

never have initiated civil or criminal proceedings for violations of § 211B.02, that they are

“not currently investigating” any such violations, and that they have “no present intention”

to commence proceedings. See Backstrom Decl.; Freeman Decl.; Metz Decl.; Sonneman

Decl.    Plaintiffs point out that the language in the Defendants’ affidavits is more

circumscribed than in Care Committee II. There, the Minnesota attorney general indicated

that her office would refuse to participate in any prosecutions under the challenged statute.

766 F.3d at 797. Here, by contrast, the Defendants say only that they have “no present

intention” to prosecute. But the fact that the Defendants have not disavowed all future

prosecutions does not mean that they are “about to commence proceedings” against the

Plaintiffs. Young, 209 U.S. at 156. Nor does it change the result that Care Committee II

did not apply its Ex parte Young analysis to the county attorney defendants in that case.

See Pls.’ Reply Mem. at 4–5. The county defendants in both Care Committee cases limited



5
        Care Committee II appears to treat this imminence standard as an Eleventh
Amendment jurisdictional requirement. 766 F.3d at 797. Other circuits have suggested
that it may be prudential, or simply a limit on equitable discretion. See, e.g., Aroostook
Band of Micmacs v. Ryan, 404 F.3d 48, 65 (1st Cir. 2005) (leaving this question open),
overruled on other grounds by Narragansett Indian Tribe v. Rhode Island, 449 F.3d 16
(1st Cir. 2006) (en banc).

                                             13
       CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 14 of 16




their arguments to Article III standing and ripeness, never arguing that the Eleventh

Amendment barred the claims against them. See generally Br. of Appellee County

Attorneys, 281 Care Committee v. Arneson, No. 13-1229 (8th Cir. Apr. 26, 2013); Br. of

Appellee County Attorneys, 281 Care Committee v. Arneson, No. 10-1558 (8th Cir. June

4, 2010).

                                             B

       “Irreparable harm occurs when a party has no adequate remedy at law, typically

because its injuries cannot be fully compensated through an award of damages.” Gen.

Motors Corp. v. Harry Brown's, LLC, 563 F.3d 312, 319 (8th Cir. 2009). The harm must

be “likely in the absence of an injunction,” Winter, 555 U.S. at 22, “great[,] and of such

imminence that there is a clear and present need for equitable relief,” Iowa Utils. Bd. v.

FCC, 109 F.3d 418, 425 (8th Cir. 1996). A plaintiff must show more than a future risk of

irreparable harm; “[t]here must be a clear showing of immediate irreparable

injury.” Berkley Risk Adm'rs Co., LLC v. Accident Fund Holdings, Inc., No. 16-cv-2671

(DSD/KMM), 2016 WL 4472943, at *4 (D. Minn. Aug. 24, 2016) (citation omitted)

(internal quotation marks omitted). “Failure to show irreparable harm is an independently

sufficient ground upon which to deny a preliminary injunction.” Watkins Inc., 346 F.3d at

844; see also Gamble v. Minn. State Indus., No. 16-cv-2720 (JRT/KMM), 2017 WL

6611570, at *2 (D. Minn. Dec. 1, 2017) (collecting cases).

       Plaintiffs have not shown irreparable harm. For starters, the earlier discussion

concerning the absence of threatened, much less imminent, enforcement by Defendants is

just as relevant to showing the absence of immediate irreparable injury as it was to showing

                                            14
       CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 15 of 16




that Plaintiffs are not likely to prevail on the merits. There is more. Plaintiffs commenced

this case by filing their complaint on July 24, 2019. ECF No. 1. Plaintiffs did not seek a

preliminary injunction until almost one year later, on July 20, 2020. ECF No. 46. They

did not request an expedited briefing schedule, meaning the motion was briefed and heard

in the usual course of dispositive motions. See ECF Nos. 46, 60, 62, 69, and 70. But

Plaintiffs have identified no particular circumstances that prompted them to seek a

preliminary injunction at this time that were not present when they first filed their

complaint. It is true that § 211B.02 regulates political speech and that a general election

looms, but Plaintiffs acknowledged at the hearing on this motion that their claims concern

political activities broadly and are not tied specifically to this election. Finally, the harm

Plaintiffs identify as being attributable to Defendants seems slight—not irreparable—when

one considers that Minn. Stat. § 211B.32 authorizes any person to file a complaint alleging

a violation of § 211B.02, and the injunction Plaintiffs request would not address the

universe of possible complaints that might be filed by persons other than Defendants.

                                              C

       The final two Dataphase factors do not change things. The balance-of-harms factor

involves “assess[ing] the harm the movant would suffer absent an injunction,” as well as

the harm the other parties “would experience if the injunction issued.” Katch, LLC v.

Sweetser, 143 F. Supp. 3d 854, 875 (D. Minn. 2015). This factor favors no party.

Accepting their declaration testimony as true, Plaintiffs would suffer harm in the form of

chilled political speech, but that harm must be weighed against Defendants’ testimony that

they have no present intention of prosecuting alleged § 211B.02 violations and the fact that

                                             15
       CASE 0:19-cv-01949-ECT-DTS Doc. 71 Filed 09/14/20 Page 16 of 16




any injunction restraining Defendants could have no effect on many other persons who

may file a complaint under § 211B.32. In other words, if the issuance of the requested

injunction offers so little protection, then it seems very difficult to say that the harm

Plaintiffs would suffer absent an injunction is meaningful. The public interest also is

neutral. The public, of course, has an interest in the freedoms of speech and association,

and this is especially true in the political context. These are most important public rights.

At the same time, as the Attorney General argued in his brief, “Plaintiffs seek to modify

the status quo of Minnesota’s election law just months before the 2020 general election[,]”

and “the Supreme Court has repeatedly emphasized that ‘lower federal courts should

ordinarily not alter the election rules on the eve of an election.’” Intervenor’s Opp’n Mem.

[ECF No. 60] at 12 (quoting Republican Nat’l Comm. v. Democratic Nat’l Comm., ___

U.S. ___, 140 S. Ct. 1205, 1207 (2020)). This public interest is well established and, under

the circumstances of this case, counterbalances the public interests identified by Plaintiffs.

See Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam).

                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT Plaintiff's Motion for Temporary Restraining Order and Preliminary

Injunction [ECF No. 46] is DENIED.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 14, 2020                  s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court


                                             16
